Citation Nr: 1530719	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from May 1967 to January 1969.  His decorations include the Combat Infantryman Badge and the Purple Heart with first oak leaf cluster.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in June 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  There has been substantial compliance with the Board's remand instructions, and adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran had chronic residuals of a traumatic brain injury at any point during the appeal period.


CONCLUSION OF LAW

Residuals of a traumatic brain injury were not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a February 2009 notice letter sent to the Veteran that fully addressed all notice elements.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded three VA examinations in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims service connection for residuals of a traumatic brain injury, to include symptoms of difficulty hearing, blurred vision, dizziness, attention deficit, sleep problems and irritability.  He asserts that he experienced circumstances while serving in Vietnam, to include hitting anti-track mines and nearby explosions of rocket propelled grenades that resulted in a traumatic brain injury.  Service records verify that he was in a personnel carrier that was hit by a mine and that in a separate incident he received a shrapnel wound to the leg.  

Significantly, the current, competent evidence of record indicates the Veteran does not suffer from any chronic residual of a traumatic brain injury.  In this regard, the reports of April 2009, June 2011 (with February 2012 addendum) and February 2014 VA examinations each determined the Veteran does not suffer from a traumatic brain injury or residuals thereof.  These examination reports are found to be highly probative as they were offered by medical professionals after an examination of the Veteran and a review of the medical records and relevant history.  

The Veteran has not identified any competent medical records which may support a current diagnosis of a traumatic brain injury.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming arguendo that the Veteran did hit his head during service, which is not shown by the evidence of record, such an injury is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

The Board acknowledges the Veteran's assertions that a physician told him that he probably very well has brain damage.  See February 2012 VA Form 9.  However, he has not submitted any medical records to substantiate a diagnosis of a traumatic brain injury.  Records from the physician identified by the Veteran were reviewed and do not contain a diagnosis of residuals of a traumatic brain injury.  The Board finds the VA examination reports to be more probative than the Veteran's report of what he was told by his physician.  First, the VA examination reports were completed by medical professionals after examination of the Veteran with the intent of identifying disability.  Second, even accepting the Veteran's statement that he was told he likely has brain damage, such a report does not establish a diagnosis.  Instead, it merely suggests that there is a possibility of a disability.  Again, upon medical examination the existence of a disability was ruled out.  

The Board has considered the provisions of 38 U.S.C.A. § 1154(b) (West 2014) (regarding veterans who engaged in combat with the enemy); however, in this case there is clear and convincing evidence that the Veteran does not have a current disability.  Thus, service connection is not warranted.  

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt rule does not apply in this case.  As such, the Board finds that the Veteran's claim for service connection for residuals of a traumatic brain injury must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a traumatic brain injury is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


